Case 2:20-cv-06842-DMG-KS Document 12 Filed 09/21/20 Page 1 of 1 Page ID #:65




                              UNITED STATES DISTRICT COURT                               JS-6
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

 Case No.      CV 20-6842-DMG (KSx)                                           Date    September 21, 2020

 Title Lisa Venzke v. Regional Acceptance Corporation                                        Page     1 of 1


 Present: The Honorable        DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                                    NOT REPORTED
                Deputy Clerk                                                  Court Reporter

     Attorneys Present for Plaintiff(s)                             Attorneys Present for Defendant(s)
              None Present                                                    None Present

Proceedings: (IN CHAMBERS) ORDER AND NOTICE TO ALL PARTIES

         In light of the parties’ notice of settlement, indicating that the case has settled in its entirety,
this action is placed in inactive status. By October 12, 2020, the parties shall file either (1) a
stipulation and proposed order for dismissal of the action or judgment, or (2) a motion to reopen
if settlement has not been consummated. Upon the failure to timely comply with this Order, this
action shall be deemed dismissed as of October 13, 2020.

        This Court retains full jurisdiction over this action and this Order shall not prejudice any
party to this action. All scheduled dates and deadlines are hereby VACATED.

IT IS SO ORDERED.




 CV-90                                CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
